Case: 14-12446   Date Filed: 08/14/2015   Page: 1 of 10


                                                       [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-12446
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 5:14-cv-00096-RS-GRJ

VERSIAH MANGEL TAYLOR,

                                                          Plaintiff-Appellant,

                                   versus

CHRISTOPHER PEKEROL,
IRS CI Agent,
MARGARET WEISS,
IRS CI Agent,
ALFREDO VASQUEZ,
IRS CI Agent,
CANDACE KOKIAL,
IRS CI Agent,
TANYA BURGESS,
IRS CI Agent, et al.,

                                                      Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________
                           (August 14, 2015)
                Case: 14-12446      Date Filed: 08/14/2015     Page: 2 of 10


Before HULL, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      The opinion docketed in this case on August 4, 2015 was erroneously issued.

It is therefore VACATED, and this opinion is issued in its stead.


      Versiah Taylor, proceeding pro se, appeals the district court’s sua sponte

dismissal of his complaint under 28 U.S.C. § 1915. In it, he alleged that Internal

Revenue Service (IRS) agents unlawfully inspected and disclosed his tax return

information to various third parties, including a Channel 13 News employee and

suspects in other criminal investigations, in violation of 26 U.S.C. §§ 6103(k)(1)

and 7431(a)(1). The district court dismissed Taylor’s complaint without prejudice

for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). The district court

further found that any attempt to amend it would have been futile because (1) his

claims were Heck-barred; 1 and (2) exceptions to §§ 6103(k)(6) and 7431(b)(1),

including a good-faith exception, applied to the IRS agents’ alleged conduct. After

careful consideration, we vacate the district court’s order and remand to allow

Taylor to amend his complaint.


                                              I.

      We first consider whether Taylor’s claims were Heck-barred. Under Heck


      1
          Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994).
                                              2
              Case: 14-12446     Date Filed: 08/14/2015    Page: 3 of 10


v. Humphrey, a prisoner may not bring a civil suit for damages if “a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction.” 512
U.S. 477, 487, 114 S. Ct. 2364, 2372 (1994). Thus, the question here is whether a

judgment in favor of Taylor under § 6103 would necessarily imply the invalidity of

the convictions for which he is in prison, which included filing false claims against

the government, wire fraud, and aggravated identity theft, among other things.

      Under § 6103, federal government employees must keep tax return

information confidential except for specific purposes. 26 U.S.C. § 6103(a). A

taxpayer may sue the United States for damages if a federal officer or employee

discloses his tax return information in violation of § 6103. Id. § 7431(a)(1).

      Heck does not bar a § 7431 wrongful-disclosure suit because winning a

§ 7431 suit would not necessarily imply the invalidity of Taylor’s convictions.

Though this Court has not addressed it, other Circuits have indicated that there is

no exclusionary remedy for §§ 6103 and 7431 violations. See, e.g., United States

v. Michaelian, 803 F.2d 1042, 1050 (9th Cir. 1986) (“Even if a violation of § 6103

occurred, dismissal or suppression are improper remedies.”); Marvin v. United

States, 732 F.2d 669, 673 (8th Cir. 1984) (“Assuming . . . that a violation of section

6103 occurred, we hold that in this case . . . suppression[ ] of copies of the seized

records is not an available remedy.”). And this Court has held that exclusion is not

a remedy under §§ 6103 and 7431 for purposes of a redetermination of deficiencies


                                           3
                Case: 14-12446       Date Filed: 08/14/2015       Page: 4 of 10


in tax liability. See Nowicki v. C.I.R., 262 F.3d 1162, 1163 (11th Cir. 2001) (per

curiam) (“There is no statutory provision requiring exclusion of evidence obtained

in violation of § 6103 and we will not invent one.”). Thus, Taylor would not have

been entitled to an exclusionary remedy if he prevailed in his § 7431 claims, and

his success would therefore not imply that his convictions were necessarily

invalid.2

                                               II.

       We next address whether the district court erred by dismissing Taylor’s

complaint sua sponte. We review de novo a district court’s sua sponte dismissal of

a complaint for failure to state a claim under § 1915(e)(2)(B)(ii), viewing the

allegations in the complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th

Cir. 2003). A district court may sua sponte dismiss a prisoner’s in forma pauperis

complaint for failure to state a claim before process is served. Vanderberg v.

Donaldson, 259 F.3d 1321, 1323 (11th Cir. 2001); see also 28 U.S.C.

§ 1915(e)(2)(B)(ii). Federal Rule of Civil Procedure 12(b)(6)’s standards govern

our review of sua sponte dismissals under § 1915(e)(2)(B)(ii). Mitchell v. Farcass,

112 F.3d 1483, 1485 (11th Cir. 1997). To survive a motion to dismiss for failure

to state a claim, the complaint must contain sufficient facts, accepted as true, to
       2
          The Magistrate Judge found that Taylor’s claims were barred by Heck in part because
his complaint sought “the termination of his criminal liability, immunity and damages for his
time in jail.” However, the mere fact that Taylor requested such relief does not mean that he is
entitled to it or that his success as to any of his objectives would necessarily invalidate his
convictions.
                                                4
              Case: 14-12446      Date Filed: 08/14/2015    Page: 5 of 10


state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S. Ct. 1937, 1949 (2009).

      A party may amend his pleading “once as a matter of course” within 21 days

after serving it, and, in other cases, the district court should freely grant a party

leave to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(1)–(2). We

review denials of motions to amend for an abuse of discretion. Bryant v. Dupree,

252 F.3d 1161, 1163 (11th Cir. 2001) (per curiam). In general, “a plaintiff must be

given at least one chance to amend the complaint before the district court dismisses

the action with prejudice,” unless amending the complaint would be futile. Id.

(quotation omitted).

      Here, Taylor’s complaint is deficient because he named as defendants

individual IRS agents, rather than the United States. See § 7431(a)(1) (providing

that a taxpayer may bring a suit “against the United States”); see also Mid-S.

Music Corp. v. Kolak, 756 F.2d 23, 25 (6th Cir. 1984) (“[U]nder 26 U.S.C.

§ 7431(a)(1) the only proper defendant to such a suit is the United States, and . . .

no claim is stated against the individual defendants . . . .” (footnote omitted)). He

also incorrectly filed his complaint on the form for 42 U.S.C. § 1983 actions.

Thus, the relevant question is whether amending Taylor’s complaint to name the

United States as defendant and use the correct form would be futile.

      Under § 6103(a), “return information” is confidential and no officer or


                                            5
              Case: 14-12446     Date Filed: 08/14/2015   Page: 6 of 10


employee of the United States may disclose any return information except for

specific, authorized reasons. 26 U.S.C. § 6103(a). “Return information” includes,

among other things, “a taxpayer’s identity” and “whether the taxpayer’s return

was, is being, or will be examined or subject to other investigation or processing.”

Id. § 6103(b)(2)(A). “‘[D]isclosure’ means the making known to any person in

any manner whatever a return or return information.” Id. § 6103(b)(8). However,

importantly here, IRS officers

      may, in connection with [their] official duties relating to any audit,
      collection activity, or civil or criminal tax investigation or any other
      offense under the internal revenue laws, disclose return information to
      the extent that such disclosure is necessary in obtaining information,
      which is not otherwise reasonably available, with respect to the
      correct determination of tax, liability for tax, or the amount to be
      collected or with respect to the enforcement of any other provision of
      this title.

Id. § 6103(k)(6). Return information may also be disclosed “pursuant to and upon

the grant of an ex parte order by a Federal district court judge or magistrate

[judge]” and subject “to inspection by, or disclosure to, officers and employees of

any Federal agency who are personally and directly engaged in” (1) “preparation

for any judicial or administrative proceeding pertaining to the enforcement of a

specifically designated Federal criminal statute (not involving tax administration)”;

(2) “any investigation which may result in such a proceeding”; or (3) “any Federal

grand jury proceeding pertaining to enforcement of such a criminal statute.” Id.

§ 6103(i)(1)(A).
                                          6
             Case: 14-12446     Date Filed: 08/14/2015   Page: 7 of 10


      The district court concluded that amendment to Taylor’s complaint would be

futile because any disclosure was necessary for law enforcement purposes under

§ 6103(k)(6). We agree that it is unlikely that Taylor could raise a plausible claim

based on disclosures to other federal law enforcement officers involved in his

criminal investigation, any judge, or a grand jury. However, Taylor’s

allegations—taken as true—that IRS agents disclosed his return information “to an

employee of Channel 13 News” and to various criminal suspects and various other

non-law-enforcement individuals could not be justified by the exceptions listed in

§ 6103, and therefore would not be futile.

      Of course, § 7431 also prevents liability for any inspection or disclosure that

resulted “from a good faith, but erroneous, interpretation of section 6103.” Id.

§ 7431(b)(1). The good faith exception to § 7431(a) liability is judged by an

objective standard:

      [T]he good faith exception applies, and thus bars a plaintiff from
      recovering damages under § 7431, where 1) the agent or agents who
      disclosed tax return information in violation of § 6103 followed the
      relevant agency regulations and/or manuals, and 2) the regulations
      and/or manuals followed by those agents constituted a reasonable
      interpretation of the law.

Comyns v. United States, 155 F. Supp. 2d 1344, 1350 (S.D. Fla. 2001) (emphasis

added), aff’d 287 F.3d 1034 (11th Cir. 2002) (per curiam). The district court did

not engage in a good-faith analysis as described in Comyns. Beyond that, Taylor’s

allegations that the IRS agents disclosed his return information to numerous third

                                          7
                Case: 14-12446        Date Filed: 08/14/2015        Page: 8 of 10


parties do not appear to fall within the bounds of applicable regulations. 3 If that is

the case, the good-faith exception would not apply, and Taylor’s amended

complaint would not be futile for the alleged disclosures to the media and other

criminal suspects.

                                                III.

       We next address whether the district court’s dismissal without prejudice

prevents us from permitting Taylor to amend his complaint. A dismissal without

prejudice is tantamount to a dismissal with prejudice if it has the effect of

precluding the plaintiff from refiling his claim due to the running of the statute of

limitations. Justice v. United States, 6 F.3d 1474, 1481–82 & n.15 (11th Cir.

1993).

       Here, the district court’s dismissal without prejudice was tantamount to a

dismissal with prejudice because, accepting the allegations in Taylor’s complaint

as true, the limitations period had probably expired for some of Taylor’s claims

before the court dismissed the complaint. The statute of limitations for bringing a

       3
          The relevant regulations—similar to the statutory language itself—state that IRS
officers “may [in connection with their official duties relating to civil or criminal investigation]
disclose return information, of any taxpayer, to the extent necessary to obtain information
relating to such official duties or to accomplish properly any activity connected with such official
duties.” 26 C.F.R. § 301.6103(k)(6)-1(a)(1). Additionally, IRS employees “may identify
themselves, their organizational affiliation . . . and the nature of their investigation, when making
an oral, written, or electronic contact with a third party witness.” Id. § 301.6103(k)(6)-1(a)(3).
Finally, the regulations provide that return information may be disclosed to federal employees
and by federal employees who are directly involved in a criminal investigation or proceeding, if
doing so is necessary. Id. § 301.6103(i)-1(a)–(b). The regulations contain no exception for
disclosures to the media or other criminal suspects.
                                                 8
               Case: 14-12446      Date Filed: 08/14/2015     Page: 9 of 10


claim under § 7431 is “2 years after the date of discovery by the plaintiff of the

unauthorized inspection or disclosure.” 26 U.S.C. § 7431(d). Taylor alleged in his

complaint that many of the improper disclosures occurred between February 12

and May 14, 2012—the date the district court dismissed his complaint in 2014.

Assuming Taylor learned of the disclosures around the time that they happened, 4

the two-year statute of limitations has expired. In short, the district court’s

dismissal without prejudice was tantamount to a dismissal with prejudice, and

Taylor should be given leave to amend his complaint.

                                            IV.

       Finally, we address Taylor’s constitutional claims that appear both in his

objections to the Magistrate Judge’s report and recommendation and in his brief

before this Court. Construed liberally, Taylor’s objections to the R&R constituted

a motion requesting leave to amend his complaint in order to add claims under

Bivens5 alleging that his Fourth- and Fifth-Amendment rights were violated.

However, because the district court summarily denied Taylor’s R&R objections,

we do not know whether the court considered his allegations under the Fourth and

Fifth Amendments. Since we are remanding to allow Taylor leave to amend his

       4
         Attached to Taylor’s complaint is a memorandum of a conversation that occurred on
May 9, 2012 between Taylor and IRS agents in which Taylor said that he had heard the IRS was
looking for him and that the IRS “took documents from his office that don’t pertain to him.”
This attachment suggests that he knew of some of the disclosures by May 2012.
       5
         Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91
S. Ct. 1999 (1971).
                                             9
             Case: 14-12446     Date Filed: 08/14/2015   Page: 10 of 10


complaint, he may choose to raise his constitutional claims more clearly, and the

district court can rule on them specifically.

                                          V.

      We vacate and remand with instructions that Taylor be afforded an

opportunity to amend his complaint.

      VACATED AND REMANDED.




                                          10